Pee Ctteiam.
This suit was brought in the Bayonne District Court to recover damages for injury to an automobile caused by a collision with the defendant’s automobile on the 13th of September, 1925, on Broadway and Sixteenth street, Bayonne. The defendant filed a counter-claim. The case was tried by the court without a jury, resulting in a judgment for the plaintiff for $500. The questions involved were questions of fact. We find no reversible error in the record in admitting alleged illegal evidence under the case of Hintz v. Roberts, 98 N. J. L. 769, or in giving judgment for $500 for the plaintiff. The judgment of the District Court is affirmed.